DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach that it is known to monitor structures (heat exchangers, pipelines, etc.) for fouling.  Furthermore, it is known to implement some form of machine learning/artificial intelligence to predict failures.  The prior art do not appear to teach a method or system for predicting fouling of heat exchangers utilizing thermograms in combination with machine learning  such as in independent claim 1 (prediction circuit is built from a machine learning process that learns from training data, the training data comprises other thermograms acquired over time of an outside of at least one heat exchanger, and the acquisition time of the training data includes a first time when an inside of the at least one heat exchanger exhibits no fouling and a second time when the inside of the at least one heat exchanger exhibits fouling) or independent claim 2 (prediction circuit comprising code executing in a processor, the code configuring the processor to: determine a fouling of an inside of the heat exchanger using the thermograms; and output an indication of the fouling, wherein the prediction circuit is built from a machine learning process that learns from training data, wherein the training data comprises other thermograms acquired over time of an outside of at least one heat exchanger, and wherein the acquisition time of the training data includes a first time when an inside of the at least one heat exchanger exhibits no fouling and a second time when the inside of the at least one heat exchanger exhibits fouling).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856